 
Exhibit 10.1
 
GREENKRAFT, INC.


SUBSCRIPTION AGREEMENT


The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of shares (“Shares”) of common stock, par value
$0.001 per share (“Common Stock”) of Greenkraft, Inc., a Nevada corporation (the
“Company”), on the terms described below
 
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Company’s Private Placement Memorandum
Supplement, dated January 3, 2014 (as amended or supplemented, and together with
all documents and exhibits thereto, the “Memorandum”).


In connection with this subscription, Subscriber and the Company agree as
follows:


1.           Purchase and Sale of the Shares.


           (a)           The Company hereby agrees to issue and to sell to
Subscriber, and Subscriber hereby agrees to purchase from the Company, a number
of Shares at a price equal to $0.50 per Share (the “Share Price”) and for the
aggregate subscription amount set forth on the signature page hereto.  Upon
acceptance of this Subscription Agreement by the Company, the Company shall
issue and deliver to Subscriber a share certificate evidencing the applicable
number of Shares subscribed for against payment in U.S. Dollars of the Purchase
Price (as defined below).


(b)           Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price (the “Purchase Price”) set forth on the signature page
hereof required to purchase the Shares subscribed for hereunder which amount has
been paid in U.S. Dollars by cash, wire transfer or check, subject to
collection, to “Greenkraft, Inc.”


(c)           Subscriber understands and acknowledges that this subscription is
part of a proposed placement by the Company of up to 5,000,000 Shares, which
offering is being made on a “best efforts” basis (the “Offering”).  During the
Offering Period, funds will be held in an account established by the Company and
released at the discretion of the Company from time to time.  If a subscription
is not accepted, whether in whole or in part, the subscription funds held
therein will be returned to the investor without interest or deduction.


(d)           Subscriber agrees that will not offer, sell, contract to sell,
pledge or otherwise dispose of, (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Subscribe or any affiliate of the Subscriber or any person in
privity with the Subscriber or any affiliate of the Subscriber), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder, or publicly
announce an intention to effect any such transaction, with respect to the Shares
for a period ending eighteen-months after the date of this Agreement. The
Subscriber understands that each certificate representing the Shares will be
endorsed with the following legend:
 
 
1

--------------------------------------------------------------------------------

 
 
THE SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER AS SET FORTH UNDER SECTION
1(D) OF THAT CERTAIN SUBSCRIPTION AGREEMENT DATED _______ __, 2014 BETWEEN
GREENKRAFT, INC. AND THE SUBSCRIBER SET FORTH THEREIN.




2.           Covenants, Representations and Warranties of
Subscriber.  Subscriber covenants with, and represents and warrants to, the
Company as follows:


(a)           The Confidential Purchaser Questionnaire has been completed,
signed and delivered to the Company by the Subscriber and is, as of the date
hereof, true, complete, and correct in all respects.


(b)           By initialing one of the categories below, the Subscriber
represents and warrants that the Subscriber comes within the category so
initialed.  The Subscriber agrees to furnish any additional information which
the Company deems necessary in order to verify the answers set forth below.  The
Subscriber must initial AT LEAST ONE CATEGORY BELOW.


 
(i)
_____ 
The undersigned has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of an investment
in the Shares and protecting the undersigned’s own interests in this
transaction, and does not desire to utilize the services of any other person in
connection with evaluating such merits and risks.



 
(ii)
 _____
The undersigned intends to use or has used the services of a purchaser
representative acceptable to the Company (“Purchaser Representative”) in
connection with evaluating the merits and risks of an investment in the
Securities.  The undersigned hereby acknowledges the following named person(s)
to be the undersigned’s Purchaser Representative in connection with evaluating
the merits and risks of an investment in the Shares (a properly filled out
Purchaser Representative Questionnaire must be provided with this document):



The advisor’s name, address, and occupation are as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           The Subscriber acknowledges that the offering of the Shares is
subject to the Federal securities laws of the United States and state securities
laws of those states in which the Shares are offered.
 
By initialing one of the categories below, the Subscriber represents and
warrants that the Subscriber comes within the category so initialed and has
truthfully set forth the factual basis or reason the Subscriber comes within
that category.  All information in response to this paragraph will be kept
strictly confidential.  The Subscriber agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.  The Subscriber is not required to initial any Category below, but
should do so if the Subscriber falls within such Category.
 
Category I
___ 
The Subscriber is a director or executive officer of the Company.

 
Category II
___ 
The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber’s spouse, presently
exceeds $1,000,000, excluding the value of the primary residence of the
Subscriber.

 
Explanation.  In calculation of net worth, the Subscriber may include equity in
personal property and real estate (other than the primary residence of the
Subscriber), including the Subscriber’s cash, short term investments, stocks,
securities.  Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.
 
Category III
___ 
The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in each of the two most recent years,
or joint income with the Subscriber’s spouse in excess of $300,000 in each of
the two most recent years, and has a reasonable expectation of reaching the same
income level in the current year.

 
(d)           Subscriber acknowledges and understands that the Shares are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing of the Securities made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
Securities and Exchange Commission (“SEC”) thereunder, and applicable state
securities laws; and that an investment in the Shares is not a liquid
investment.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Subscriber acknowledges the Shares must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available.  Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the common
stock, the availability of certain current public information about the Company,
the resale occurring not less than one year after a party has purchased and paid
for the security to be sold, the sale being effected through a “broker’s
transaction” or in transactions directly with a “market maker” and the number of
shares of common stock being sold during any three-month period not exceeding
specified limitations.


(f)           Subscriber acknowledges that Subscriber and the Purchaser
Representative, if any, has had the opportunity to ask questions of, and receive
answers from the Company or any person acting on its behalf concerning the
Company and its business and to obtain any additional information, to the extent
possessed by the Company (or to the extent it could have been acquired by the
Company without unreasonable effort or expense) necessary to verify the accuracy
of the information received by Subscriber.  In connection therewith, Subscriber
acknowledges that Subscriber and the Purchaser Representative, if any, has had
the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any person acting on its
behalf.  Subscriber has received and reviewed the Memorandum (including all
exhibits attached thereto), and all the information, both written and oral, that
it desires.  Without limiting the generality of the foregoing, Subscriber, and
the Purchaser Representative, if any, has been furnished with or has had the
opportunity to acquire, and to review: (i) copies of all of the Company’s
publicly available documents, including all documents filed by the Company with
the United States Securities and Exchange Commission, and (ii) all information,
both written and oral, it desires with respect to the Company’s business,
management, financial affairs and prospects.  In determining whether to make
this investment, Subscriber has relied solely on Subscriber’s (or Purchaser
Representative, if any) own knowledge and understanding of the Company and its
business based upon Subscriber’s own due diligence investigations and the
information furnished pursuant to this paragraph.  Subscriber understands that
no person has been authorized to give any information or to make any
representations which were not furnished pursuant to this paragraph and
Subscriber has not relied on any other representations or information.


(g)           Subscriber has all requisite legal and other power and authority
to execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement.  This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Subscriber has carefully considered and has discussed with the
Subscriber’s professional legal, tax, accounting and financial advisors, to the
extent Subscriber has deemed necessary, the suitability of this investment and
the transactions contemplated by this Subscription Agreement for the
Subscriber’s particular federal, state, local and foreign tax and financial
situation and has determined that this investment and the transactions
contemplated by this Subscription Agreement are a suitable investment for the
Subscriber.  Subscriber relies solely on such advisors and not on any statements
or representations of the Company or any of its agents.  Subscriber understands
that Subscriber (and not the Company) shall be responsible for Subscriber’s own
tax liabilities which may arise as a result of this investment or the
transactions contemplated by this Subscription Agreement.


(i)           Neither this Subscription Agreement nor the Confidential Purchaser
Questionnaire contain any untrue statement of a material fact or omit any
material fact concerning Subscriber.


(j)           There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s properties before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.


(k)           The execution, delivery and performance of and compliance with
this Subscription Agreement and the issuance of the Shares will not result in
any material violation of, or conflict with, or constitute a material default
under, any of Subscriber’s articles of incorporation or bylaws or other
governing documents, if applicable, or any of Subscriber’s material agreements
nor result in the creation of any mortgage, pledge, lien, encumbrance or charge
against any of the assets or properties of Subscriber or the Shares.


(l)           Subscriber acknowledges the Shares are speculative and involve a
high degree of risk and that Subscriber can bear the economic risk of the
purchase of the Shares, including a total loss of his/her/its investment.


(m)           Subscriber acknowledges he/she/it has carefully reviewed and
considered the risk factors discussed in the “Risk Factors” section of (i) the
Memorandum and (ii) Company’s Current Report on Form 8-K dated  December 5, 2013
attached to the Memorandum as Exhibit B, prior to making an investment decision.
 
 
(n)           Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Shares.


(o)           Subscriber is aware the Shares are and will be, when issued,
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Securities Act of 1933, as amended (the “Act”).
 
 
5

--------------------------------------------------------------------------------

 

 
(p)           Subscriber understands any and all certificates representing the
Shares and any and all securities issued in replacement thereof or in exchange
therefore shall bear the following legend or one substantially similar thereto,
which Subscriber and any Purchaser Representative has read and understands:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


(q)           Because of the restrictions imposed on resale, Subscriber
understands the Company shall have the right to note stop-transfer instructions
in its stock transfer records, and Subscriber has been informed of the Company’s
intention to do so.  Any sales, transfers, or any other dispositions of the
Shares by Subscriber, if any, will be in compliance with the Act.


(r)           Subscriber acknowledges that Subscriber, either alone or his
Purchaser Representative, has such knowledge and experience in financial and
business matters that he/she/it is capable of evaluating the merits and risks of
an investment in the Shares and of making an informed investment decision.


(s)           Subscriber represents: (i) Subscriber is able to bear the economic
risks of an investment in the Shares and to afford the complete loss of the
investment, and (ii) (A) Subscriber could be reasonably assumed to have the
capacity to protect his/her/its own interests in connection with this
subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.


(t)           Subscriber further represents the address set forth in the
Confidential Purchaser Questionnaire is his/her principal residence (or, if
Subscriber is a company, partnership or other entity, the address of its
principal place of business); that Subscriber is purchasing the Securities for
Subscriber’s own account and not, in whole or in part, for the account of any
other person; Subscriber is purchasing the Securities for investment and not
with a view to resale or distribution; and Subscriber has not formed any entity
for the purpose of purchasing the Shares.


(u)           Subscriber understands the Company shall have the unconditional
right to accept or reject each subscription, in whole or in part, for any reason
or without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber’s funds).  No subscription will
be binding upon the Company until accepted by an authorized officer of the
Company.  In the event the subscription is rejected, Subscriber’s subscription
funds will be returned without interest thereon or deduction therefrom.
 
 
6

--------------------------------------------------------------------------------

 

 
(v)           Subscriber and the Purchaser Representative, if any, has not been
furnished with any oral representation or oral information in connection with
the offering of the Securities that is not contained in the Memorandum and this
Subscription Agreement.


(v)           Subscriber represents that Subscriber is not subscribing for
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting.


           (w)           Subscriber represents that Subscriber is not
subscribing for Shares as a result of any registration statement filed by the
Company with the Securities and Exchange Commission.


(x)           Subscriber has carefully read this Subscription Agreement, and the
Memorandum (including all Exhibits attached thereto), and Subscriber has
accurately completed the Confidential Purchaser Questionnaire which accompanies
this Subscription Agreement.


(y)           No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Shares, Subscriber is not relying upon any representations
other than those contained in the Memorandum or in this Subscription Agreement.


(z)           Subscriber represents and warrants, to the best of its knowledge,
that other than set forth in the Memorandum, no finder, broker, agent, financial
advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Subscription Agreement.


(aa)           Subscriber represents and warrants that Subscriber: (i) has not
distributed or reproduced the Memorandum, in whole or in part, at any time,
without the prior written consent of the Company; and (ii) for three (3) years
from the date hereof will keep confidential the existence of the Memorandum and
the information contained therein or made available in connection with any
further investigation of the Company and not use the information about the
Company for any other purpose.


3.           Covenants, Representations and Warranties of the Company.  The
Company covenants with, and represents and warrants to, Subscriber as follows:


(a)           The Company is duly organized and validly exists as a corporation
in good standing under the laws of the State of Nevada.


(b)           The Company has all such corporate power and authority to enter
into, deliver and perform this Subscription Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Subscription Agreement and the issuance and sale of the Shares to be sold by the
Company pursuant to this Subscription Agreement.  This Subscription Agreement
has been duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.


(d)           As of the date hereof, there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending
or to the Company's knowledge threatened, with respect to the Company, or its
respective operations, businesses, properties, or assets, except as properly
described in the Memorandum or such as individually or in the aggregate do not
now have and will not, to the best knowledge of the Company, in the future have
a material adverse effect upon the operations, business, properties or assets of
the Company.  The Company is not, nor as of each Closing Date shall be, in
violation of, or in default with respect to, any law, rule, regulation, order,
judgment or decree, except as properly described in the Memorandum or such as
individually or in the aggregate do not have and will not in the future have a
material adverse effect upon the operations, business, properties, or assets of
the Company; nor is the Company required to take any action in order to avoid
any such violation or default.


(e)           To its best knowledge, the Company has not infringed, is not
infringing, nor has received notice of any claim that the Company has infringed
with respect to asserted intellectual property rights (including, without
limitation, copyright, patent, trademark, trade dress, service mark and any
other intellectual property rights) of others.  To the best knowledge of the
Company, none of the patents, patent applications, trademarks, service marks,
trade names and copyrights, and licenses and rights to the foregoing presently
owned or held by the Company, materially infringe upon any like right of any
other person or entity.  The Company: (i) owns or has the right to use, free and
clear of all liens, charges, claims, encumbrances, pledges, security interests,
defects or other restrictions of any kind whatsoever, sufficient patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect to the foregoing, to conduct its business as presently conducted except
as set forth in the Memorandum, and (ii) except as set forth in the Memorandum,
is not obligated or under any liability whatsoever to make any payments by way
of royalties, fees or otherwise to any owner or licensee of, or other claimant
to, any patent, trademark, service mark, trade name, copyright, know-how,
technology or other intangible asset, with respect to the use thereof or in
connection with the conduct of its business as now conducted or otherwise.  The
Company has direct ownership of title to all its intellectual property
(including all United States and foreign patent applications and patents), other
proprietary rights, confidential information and know-how.


(f)           The Shares to be issued and sold to the undersigned as provided in
the Memorandum and in this Subscription Agreement have been duly authorized and
when issued and delivered against payment therefor, will be validly issued,
fully paid and non-assessable and will conform to the description thereof in the
Memorandum.
 
 
8

--------------------------------------------------------------------------------

 
 
4.           Indemnification.  Subscriber agrees to indemnify and hold harmless
the Company and its officers, directors, employees, shareholders, agents
representatives and affiliates, and any person acting on behalf of the Company,
from and against any and all damage, loss, liability, cost and expense
(including reasonable attorneys’ fees) which any of them may incur by reason of
the failure by Subscriber to fulfill any of the terms and conditions of this
Subscription Agreement, or by reason of any breach of the representations and
warranties made by Subscriber herein, or in any other document provided by
Subscriber to the Company.  All representations, warranties and covenants of
each of Subscriber and the Company contained herein shall survive the acceptance
of this subscription.


5.           Patriot Act Compliance. (Terms used in this section are defined in
paragraph (d) below.)


To induce the Company to accept the undersigned’s investment, the undersigned
hereby makes the following representations, warranties and covenants to the
Company:
 
(a)           The undersigned represents and warrants that no holder of any
beneficial interest in the undersigned’s equity securities of the Company (each
a “Beneficial Interest Holder”) and, no Related Person (in the case the
undersigned is an entity) is or will be:
 
 
(1)
A person or entity whose name appears on the list of specially designated
nationals and blocked persons maintained by the Office of Foreign Asset Control
from time to time;

 
 
(2)
A Foreign Shell Bank; or

 
 
(3)
A person or entity resident in or whose subscription funds are transferred from
or through an account in a Non-Cooperative Jurisdiction.

 
(b)           The undersigned represents that the bank or other financial
institution (the “Wiring Institution”) from which the undersigned’s funds will
be wired is located in a FATF Country.
 
(c)           The undersigned represents that:
 
 
(1)
Neither it, any Beneficial Interest Holder nor any Related Person (in the case
of the undersigned is an entity) is a Senior Foreign Political Figure, any
member of a Senior Foreign Political Figure’s Immediate Family or any Close
Associate of a Senior Foreign Political Figure;

 
 
(2)
Neither it, any Beneficial Interest Holder nor any Related Person (in the case
the undersigned is an entity) is resident in, or organized or chartered under
the laws of, a jurisdiction designated by the Secretary of the Treasury under
Section 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns; and

 
 
9

--------------------------------------------------------------------------------

 
 
 
(3)
Its investment funds do not originate from, nor will they be routed through, an
account maintained at a Foreign Shell Bank, an “offshore bank,” or a bank
organized or chartered under the laws of a Non-Cooperative Jurisdiction.

 
(d)           Definitions:
 
Close Associate: With respect to a Senior Foreign Political Figure, a person who
is widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.
 
FATF: The Financial Action Task Force on Money Laundering.
 
FATF Country: A country that is a member of FATF.  As of September 1, 2003, the
countries which are members of FATF are: Argentina; Australia; Austria; Belgium;
Brazil; Canada; Denmark; Finland; France; Germany; Greece; Hong Kong; Iceland;
Ireland; Italy; Japan; Luxembourg; Mexico; Kingdom of the Netherlands; New
Zealand; Norway; Portugal; Singapore; South Africa; Spain; Sweden; Switzerland;
Turkey; United Kingdom and United States.  For a current list of FATF members
see http://www1.oecd.org/fatf/Members_en.htm.
 
Foreign Bank: An organization which (i) is organized under the laws of a country
outside the United States; (ii) engages in the business of banking; (iii) is
recognized as a bank by the bank supervisory or monetary authority of the
country of its organization or principal banking operations; (iv) receives
deposits to a substantial extent in the regular course of its business; and (v)
has the power to accept demand deposits, but does not include the U.S. branches
or agencies of a foreign bank.
 
Foreign Shell Bank: A Foreign Bank without a Physical Presence in any country,
but does not include a Regulated Affiliate.
 
Government Entity: Any government or any state, department or other political
subdivision thereof, or any governmental body, agency, authority or
instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.
 
Immediate Family: With respect to a Senior Foreign Political Figure, typically
includes the political figure’s parents, siblings, spouse, children and in-laws.
 
Non-Cooperative Jurisdiction: Any foreign country or territory that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to
concur.  See http://www1.oecd.org/fatf/NCCT_en.htm for FATF’s list
of non-cooperative countries and territories.
 
 
10

--------------------------------------------------------------------------------

 
 
Physical Presence: A place of business maintained by a Foreign Bank and is
located at a fixed address, other than solely a post office box or an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities, at which location the Foreign Bank: (a) employs one or more
individuals on a full-time basis; (b) maintains operating records related to its
banking activities; and (c) is subject to inspection by the banking authority
that licensed the Foreign Bank to conduct banking activities.
 
Publicly Traded Company: An entity whose securities are listed on a recognized
securities exchange or quoted on an automated quotation system in the U.S. or
country other than a Non-Cooperative Jurisdiction or a wholly-owned subsidiary
of such an entity.
 
Qualified Plan: A tax qualified pension or retirement plan in which at least 100
employees participate that is maintained by an employer organized in the U.S. or
is a U.S. Government Entity.
 
Regulated Affiliate: A Foreign Shell Bank that: (a) is an affiliate of a
depository institution, credit union or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country, as applicable; and (b) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union or Foreign Bank.
 
Related Person: With respect to any entity, any interest holder, director,
senior officer, trustee, beneficiary or grantor of such entity; provided that in
the case of an entity that is a Publicly Traded Company or a Qualified Plan, the
term “Related Person” shall exclude any interest holder holding less than 5% of
any class of securities of such Publicly Traded Company and beneficiaries of
such Qualified Plan.
 
Senior Foreign Political Figure: A senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation.  In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.
 
USA PATRIOT Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Pub. L. No. 107-56).
 
6.           Independent Nature of Subscriber’s Obligations and Rights.  The
obligations of the Subscriber under this Agreement and any other documents
delivered in connection herewith and therewith (collectively, the “Transaction
Documents”) are several and not joint with the obligations of any other
purchaser of Shares, and the Subscriber is not responsible in any way for the
performance of the obligations of any other purchaser of Shares under any
Transaction Document.  The decision of the Subscriber to purchase Shares
pursuant to the Transaction Documents has been made by the Subscriber
independently of any other purchaser of Shares.  Nothing contained herein or in
any Transaction Document, and no action taken by any purchaser of Shares
pursuant thereto, shall be deemed to constitute such purchasers as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the purchasers of Shares are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Subscriber acknowledges that no
other purchaser of Shares has acted as agent for the Subscriber in connection
with making its investment hereunder and that no other purchaser of Shares will
be acting as agent of the Subscriber in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  The Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other purchaser of Shares to be joined as an additional party
in any proceeding for such purpose.
 
 
11

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.


(a)           Subscriber agrees not to transfer or assign this Subscription
Agreement or any of Subscriber’s interest herein and further agrees that the
transfer or assignment of the Shares acquired pursuant hereto shall be made only
in accordance with all applicable laws.


(b)           Subscriber agrees that Subscriber cannot cancel, terminate or
revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors and permitted assigns.


(c)           Subscriber has read and accurately completed this entire
Subscription Agreement and Memorandum (including the exhibits attached thereto).


(d)           This Subscription Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and may be amended
only by a written execution by all parties.


(f)           Subscriber acknowledges it has been advised to consult with
his/her/its own attorney regarding this subscription and Subscriber has done so
to the extent that Subscriber deems appropriate.  Subscriber understands and
agrees that Subscriber has not been represented in this transaction by counsel
to the Company.


(g)           Any notice or other document required or permitted to be given or
delivered to the Subscriber shall be in writing and sent: (i) by registered or
certified mail with return receipt requested (postage prepaid) or (ii) by a
recognized overnight delivery service (with charges prepaid).


If to the Company, at:


Greenkraft, Inc.
2530 S. Birch Street
Santa Ana, CA 92707
Tel No.: 714-545-7777
Email: sosi@greenkraftinc.com
Attention: Sosi Bardakjian
 
 
12

--------------------------------------------------------------------------------

 
 
If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing.


(h)           Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof.  No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.


(i)           This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of
California, as such laws are applied by the Maryland courts except with respect
to the conflicts of law provisions thereof, and shall be binding upon the
Subscriber, the Subscriber’s heirs, estate, legal representatives, successors
and assigns and shall inure to the benefit of the Company, its successors and
assigns.


(j)           Any legal suit, action or proceeding arising out of or relating to
this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in state or federal courts located in County of Orange,
State of California (the “California Courts”).  The parties hereto hereby: (i)
waive any objection which they may now have or hereafter have to the venue of
any such suit, action or proceeding, and (ii) irrevocably consent to the
jurisdiction of the applicable California Court in any such suit, action or
proceeding.  The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the California Courts and agree that service of process upon a party mailed by
certified mail to such party’s address shall be deemed in every respect
effective service of process upon such party in any such suit, action or
proceeding.


(k)           If any provision of this Subscription Agreement is held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed modified to conform to such statute or rule of
law.  Any provision hereof that may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provisions hereof.


(l)           The parties understand and agree money damages would not be a
sufficient remedy for any breach of the Subscription Agreement by the Company or
the Subscriber and that the party against which such breach is committed shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach.  Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the Subscription Agreement
but shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.


(m)           All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.
 
 
13

--------------------------------------------------------------------------------

 
 
(n)           This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.






[Signature Pages Follow]
 
 
14

--------------------------------------------------------------------------------

 


Signature Page for Individuals:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.


$
($0.50 per Share)
 
Purchase Price
 
 
Number of Shares
 
 
 
Print or Type Name
 
 
Print or Type Name (Joint-owner)
 
 
 
 
Signature
 
 
Signature (Joint-owner)
 
 
 
 
Date
 
 
Date (Joint-owner)
 
 
 
 
IRS Taxpayer Identification Number
 
 
IRS Taxpayer Identification Number (Joint-owner)
 
 
 
 
Address
 
Address (Joint-owner)
     
 
 
 
Telephone Number
 
Telephone Number
     
 
 
 
Fax Number
 
Fax Number
     
 
 
 
E-mail Address
 
E-mail Address



Type of Ownership


⁭
Individual

⁭
Tenants in common

⁭
Joint tenants with right of survivorship

⁭
Community property (check only if resident of community property state)

⁭ 
Other (please specify:____________________)



 
 
15

--------------------------------------------------------------------------------

 

 


Wiring Instructions:


Bank Name:
 
Wells Fargo Bank – Santa Ana California
ABA #:
 
121000248
Tel Number:
 
(714) 662-3542
Address:
 
2301 South Main Street Santa Ana Ca 92707
Acct #:
 
2680036536
Reference:
 
GKIT
Acct. Name:
 
Greenkraft Inc

 
 
 
16

--------------------------------------------------------------------------------

 


 
Partnerships, Corporations or Other Entities:


IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.
 
$
($0.50 per Share)
 
Total Purchase Price
 
 
Number of Shares
 
 
 
Print or Type Name of Entity
 
 
 
 
 
 
Address
 
 
 
 
 
 
Telephone Number
 
 
 
      Fax Number          
 
 
 
E-mail Address
 
 
 
 
 
 
 
Taxpayer I.D. No. (if applicable)
 
Date
     
By:
 
 
Signature: Name: 
 
Print or Type Name and Indicate
Title: 
 
Title or Position with Entity
 
 
 
 
 
 
Signature (other authorized signatory)  
Print or Type Name and Indicate
Title or Position with Entity



Type of Ownership
 
⁭
Individual

⁭
Tenants in common

⁭
Joint tenants with right of survivorship

⁭
Community property (check only if resident of community property state)

 
Other (please specify:____________________)

 
 
17

--------------------------------------------------------------------------------

 
 
All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.


Wiring Instructions:


Bank Name:
 
Wells Fargo Bank – Santa Ana California
ABA #:
 
121000248
Tel Number:
 
(714) 662-3542
Address:
 
2301 South Main Street Santa Ana Ca 92707
Acct #:
 
2680036536
Reference:
 
GKIT
Acct. Name:
 
Greenkraft Inc

 
 
18

--------------------------------------------------------------------------------

 

 
SUBSCRIPTION ACCEPTANCE BY GREENKRAFT, INC.




IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.



 
Greenkraft, Inc.
         
 
By:
        Name        Title           



Date: _______________________, 2014



 
19
 

--------------------------------------------------------------------------------